DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 has been considered by the examiner.
Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit the claims to overcome the 35 USC §112.

Allowable Subject Matter
Reference 1: Sekiya (US 20090042368)
Regarding claim 1, Sekiya teaches a method of processing a workpiece (230) having a plurality of devices (22) disposed respectively in areas demarcated by a plurality of streets (21) on a face side of the workpiece and including columnar conductive electrodes included in the streets and extending from the face side of the workpiece to a reverse side thereof, to divide the workpiece along projected dicing lines established respectively in the streets, comprising the steps of: holding the face side of the workpiece on a chuck table (31).
Sekiya does not teach thereafter, applying a measuring laser beam emitted from a height position detecting unit to the workpiece while moving the chuck table and the height position detecting unit relatively to each other to detect a height position of the workpiece using a reflected beam from the reverse side of the workpiece; positioning a focused spot of a processing laser beam emitted from a laser beam applying unit and having a wavelength transmittable through the workpiece within the workpiece on a basis of the detected height position, and applying the processing laser beam to the workpiece along the projected dicing lines while moving the chuck table and the laser beam applying unit relatively to each other to form modified layers in the workpiece; and 2exerting external forces on the formed modified layers to divide the workpiece; wherein the step of applying the measuring laser beam includes a step of applying the measuring laser beam away from areas of the workpiece where the columnar conductive electrodes are embedded in the streets.
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of processing a workpiece having a plurality of devices disposed respectively in areas demarcated by a plurality of streets on a face side of the workpiece and including columnar conductive electrodes included in the streets and extending from the face side of the workpiece to a reverse side thereof, to divide the workpiece along projected dicing lines established respectively in the streets, comprising the step of:“ positioning a focused spot of a processing laser beam emitted from a laser beam applying unit and having a wavelength transmittable through the workpiece within the workpiece on a basis of the detected height position, and applying the processing laser beam to the workpiece along the projected dicing lines while moving the chuck table and the laser beam applying unit relatively to each other to form modified layers in the workpiece; and 2exerting external forces on the formed modified layers to divide the workpiece; wherein the step of applying the measuring laser beam includes a step of applying the measuring laser beam away from areas of the workpiece where the columnar conductive electrodes are embedded in the streets” in combination of all of the limitations of claim 1. Claim 2 includes all of the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818